United States Court of Appeals
                                                                       Fifth Circuit
                                                                    F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                         May 10, 2007

                                                                Charles R. Fulbruge III
                               No. 06-41327                             Clerk
                             Summary Calendar




UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JORGE LUIS GUTIERREZ QUINTANILLA,

                                         Defendant-Appellant.



                        --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                         No. 1:01-CR-575-ALL
                        --------------------




Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Jorge

Quintanilla has moved for leave to withdraw and has filed a brief

in accordance with Anders v. California, 386 U.S. 738 (1967).

Quintanilla has not filed a response.          Our independent review of

the record and of counsel’s brief discloses no nonfrivolous issue



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 06-41327
                                  -2-

for appeal.

     The record does reveal a clerical error in the judgment of

revocation, which indicates that Quintanilla admitted the truth of

the allegation set forth against him in violation number one of the

petition to revoke and notes that Quintanilla is adjudicated guilty

of the violation.    Quintanilla did not, however, plead true to the

allegation that he violated the terms of his supervised release by

committing another federal state or local crime by possessing with

the intent to distribute marihuana.

     Counsel’s motion for leave to withdraw is GRANTED, counsel is

excused from further responsibilities herein, and the APPEAL IS

DISMISSED.    See 5TH CIR. R. 42.2.   This matter is REMANDED for cor-

rection of the clerical error pursuant to FED. R. CRIM. P. 36.